                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION



UNITED STATES OF AMERICA                                                         PLAINTIFF


V.                                 NO. 6:18-CV-06093-RTD


OUACHITA GRAVEL COMPANY, INC.                                                 DEFENDANT


                                          JUDGMENT
       For the reasons set forth in the Memorandum Opinion & Order (ECF No. 22) filed October

21, 2019, it is HEREBY ORDERED AND ADJUDGED that Plaintiff, United States of America,

should have and recover of and from Defendant, Ouachita Gravel Company, Inc., judgment in the

amount of $80,386.90, as of this date, plus interest upon the judgment.


       IT IS SO ORDERED this 18th day of November 2019.



                                                    /s/ Robert T. Dawson
                                                    ROBERT T. DAWSON
                                                    SENIOR U.S. DISTRICT JUDGE




                                                1
